Citation Nr: 1715223	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.  

5.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle aches, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July1986 to November 1986 and from November 1990 to July 1991.  The Veteran had active duty service in the Southwest Asia Theater of operations from January 6, 1991 to June 15, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which in pertinent part, denied entitlement to service connection for sleep apnea, migraines, and a lung disorder.  Additionally, in a June 2011 rating decision, the RO in Montgomery, Alabama confirmed and continued the prior denial of service connection for fatigue and denied entitlement to service connection for arthritis of the knees, dizziness, and muscle aches.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Montgomery.  

In a February 2015 decision, the Board granted an application to reopen entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  The Board remanded the claims on appeal for additional procedural and evidentiary development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's current sleep apnea is not etiologically related to his active duty service.

2.  The Veteran's current asthma is not etiologically related to his active duty service.  

3.  The Veteran's current headache disorder, to include migraines, is not etiologically related to his active duty service.  

4.  The Veteran did not have a bilateral knee disability for VA purposes at any time during the appeal period.

5.  The Veteran's fatigue is a diagnosed symptom of sleep apnea and there is no other chronic disability manifested by fatigue.  

6.  The Veteran's dizziness is a diagnosed symptom of his medication use and there is no other chronic disability manifested by dizziness.

7.  The Veteran's muscle aches are diagnosed symptoms of his medication use and there is no other chronic disability manifested by muscle aches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for a bilateral knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016). 

6.  The criteria for service connection for dizziness, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016). 

7.  The criteria for service connection for muscle aches, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, required notice was provided by letters dated January 2008, September 2008, August 2010, April 2011, and April 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment and personnel records, VA and private medical records, and records from the Social Security Administration (SSA).  

The Veteran was provided VA examinations in September 2010, November 2011, and May 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In addition, the Board remanded these claims in February 2015 for additional evidentiary development including scheduling the Veteran for VA examinations for each of the claims and issuing a supplemental statement of the case (SSOC) if any benefit was denied.  The AOJ scheduled the Veteran for new VA examinations in May 2015 and issued an SSOC in May 2016.  Accordingly, remand instructions issued by the Board have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection, Generally

The Veteran asserts that his headaches, lung disorder, and sleep apnea are due to his in-service exposure to chemicals, oil well fires, smoke, and petroleum products while on active duty during the Persian Gulf War.  Furthermore, he contends that his fatigue, dizziness, and muscle aches are due to an undiagnosed illness as a result of service during the Persian Gulf War.  Additionally, the Veteran contends that he has a current bilateral knee disorder that was caused by an in-service injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).  As the Veteran's personnel records show that he served in the Southwest Asia Theater of operations from January 1991 to June 1991, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection.  See 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran contends that his sleep apnea was caused by his active duty service, including his exposure to chemicals, oil well fires, smoke, and petroleum products while he was stationed in Southwest Asia during the Persian Gulf War.

Numerous private and VA treatment records show that the Veteran has a current sleep apnea disorder.  Specifically, he was diagnosed with obstructive sleep apnea following a February 2011 private sleep study.  Additionally, VA treatment records since that time, including a September 2016 VA mental health note, show that he was prescribed a continuous positive airway pressure (CPAP) machine to treat this disorder.  Thus, the first element of service connection is met.  

The Veteran's service treatment records are silent as to complaints or treatment for sleep apnea.  Specifically, March 1986, August 1990, and June 1991 reports of medical examination did not show any abnormal symptoms related to the Veteran's sleep or the presence of sleep apnea.  Additionally, in reports of medical history from these examinations, the Veteran did not complain of any sleep apnea or sleep-related symptoms, and he denied ever having frequent trouble sleeping. 

The record is silent as to complaints of sleep apnea symptoms until a November 2007 VA pulmonary note, which indicates that the Veteran had sleep apnea per history and that he did not need to use a CPAP machine.  The doctor noted that the Veteran's history of sleep apnea was unclear because the Veteran stated that his sleep study showed that he was falling asleep too fast.  The doctor further noted that the Veteran had undergone a multiple sleep latency test, as opposed to a sleep study, which showed hypersomnolence. 

In a July 2009 VA neurology note, the Veteran told the doctor that he had daytime sleeping for many years.  He stated that he worked as a truck driver and that he fell asleep at the wheel due to drowsiness.  The doctor diagnosed his symptoms as rapid eye movement (REM) behavior disorder, sleep-related bruxism, and excessive sleepiness.  The doctor noted that the Veteran might have narcolepsy or idiopathic hypersomnia.  

A March 2012 VA pharmacy medication management consultation shows that the Veteran was prescribed Modafanil to help him with daytime sedation associated with his sleep apnea.  The medical professional determined that the Veteran's use of multiple medications, including Topiramate, Depakote, and Haloperidol, was the likely cause of his daytime sedation symptoms. 

Following Board remand directives, the Veteran underwent a VA examination in May 2015, during which his diagnosis of obstructive sleep apnea was confirmed.  After performing a physical examination, reviewing the Veteran's pertinent records, and noting the Veteran's self-reported symptoms, a VA examiner determined that the Veteran's current sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records, including the March 1986 enlistment examination, August 1990 periodic examination, and June 1991 post-deployment examination, do not contain complaints of any illness or symptoms associated with sleep apnea.  The examiner further noted that the Veteran was not diagnosed with sleep apnea until 2007 or 2011.  Thus, the examiner concluded that it is less likely than not that the Veteran's sleep apnea was the result of any disease or injury while on active duty in Southwest Asia and that this disorder was not aggravated by his military service.  

In addition to the medical evidence above, the Veteran has submitted many lay statements in support of his claim.  In a March 2008 statement, he contended that his sleep symptoms were caused by his exposure to many hazardous substances while in service.  Similarly, in his August 2008 notice of disagreement (NOD), the Veteran alleged that his sleep apnea was directly attributable to an undiagnosed illness as a result of his Persian Gulf War service.  He further contended that his sleep apnea was due to the chemical and/or atmospheric conditions located in the Persian Gulf.  Similarly, in a June 2010 statement, the Veteran asserted that he was exposed to pesticides, chemicals, warfare and biological agents, vaccines, pyrodostigmine bromide, infectious diseases, depleted uranium oil, well fires and smoke, and petroleum products.  

Initially, the Board notes that entitlement to service connection for this disorder as due to an undiagnosed illness is not warranted because the Veteran's symptoms have been attributed to a known clinical diagnosis, obstructive sleep apnea, as shown in many VA and private treatment records.  Furthermore, entitlement to service connection for this disorder is not warranted on a direct basis because the Veteran's current sleep apnea is not etiologically related to his active duty service.  The Board acknowledges the Veteran's multiple statements indicating that the his current sleep apnea was due to his various exposures to hazardous materials while in active duty service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of sleep disorder due to the medical complexity of the matter involved.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Obstructive sleep apnea requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder.

The claims file contains only one medical opinion regarding the relationship of the Veteran's current sleep apnea disorder and his active duty service.  The Board finds the May 2015 VA examiner's opinion that it is less likely than not that the Veteran's current sleep apnea was incurred in or caused by his military service, to include service in Southwest Asia, to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the claims file and the Veteran's self-reported symptoms.  

Because the probative evidence does not show that the Veteran's current sleep apnea disorder is etiologically related to his active duty service, service connection for this disorder is not warranted.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Lung Disorder

Next, the Veteran asserts that his current pulmonary disorder was caused by his active duty service, including exposure to various hazardous materials and chemicals during the Persian Gulf War.

VA and private treatment records show that the Veteran has a current pulmonary disorder.  Specifically, he was diagnosed with asthma in a December 2007 VA primary care note, an October 2008 VA war-related illness clinic note, a February 2011 VA pulmonary note, a May 2015 VA examination report, and April 2011, August 2012, and November 2016 letters from a VA doctor.  Additionally, he was diagnosed with shortness of breath and wheezing in a November 2007 VA pulmonary clinic note and in a September 2010 VA Gulf War examination report.  Thus, the first element of service connection is met.

The Veteran's service treatment records do not show any complaints of or treatment for any abnormal pulmonary symptoms.  His March 1986, August 1990, and June 1991 reports of medical examination show normal lungs and chest and the Veteran denied ever having any asthma, shortness of breath, pain or pressure in chest, and a chronic cough in reports of medical history from these examinations.

Following separation from military service, an October 2007 VA computed tomography (CT) scan of the chest showed a normal pulmonary interstitium and no evidence of interstitial lung disease.  

A November 2007 VA pulmonary clinic note showed that the Veteran had shortness of breath, abnormal pulmonary function test results, a cough, and wheezing sounds.  The Veteran told the medical professional that he was exposed to oil fires during Operation Desert Storm, but that he did not have any symptoms at the time.  A chest x-ray showed essentially normal results.  The doctor diagnosed him with asthma and mixed obstruction and restriction with a long-standing cough, wheezing, and shortness of breath.  The doctor noted that the Veteran's symptoms were unlikely related to his exposures during Operation Desert Storm since most cases of active airway disease secondary to exposures are associated with symptoms in the acute setting. 

A December 2007 VA primary care note shows that the Veteran was prescribed medication to treat his asthma symptoms.  Additional VA and private treatment records since this time show treatment for asthma; however, apart from April 2011, August 2012, and November 2016 letters from a VA doctor and the May 2015 VA examination report, these records do not discuss the etiology of this disorder or its relationship to the Veteran's active duty service.  

In April 2011, August 2012, and November 2016 letters, a VA doctor diagnosed the Veteran with asthma.  She stated in each letter that it was probable that the Veteran's pulmonary condition is a result of his exposure to the conditions in his combat zone; however, she did not elaborate or provide a rationale for her opinions.  

During a May 2015 VA examination, the Veteran reported that his asthma symptoms started after he returned from the Persian Gulf.  He endorsed symptoms of shortness of breath, which is exacerbated by running and exercise, and coughing fits, which are worse at night.  After performing a physical examination, reviewing the Veteran's pertinent records, and noting the Veteran's self-reported symptoms, the VA examiner opined that the Veteran's current asthma disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records, including the March 1986, August 1990, and June 1991 examinations, do not show any complaints or abnormal symptomatology of any illness or symptoms associated with asthma.  The examiner also explained that the Veteran was not diagnosed with asthma until 2007.  Accordingly, the examiner concluded that it is less likely than not that the Veteran's asthma was the result of any disease or injury while on active duty in Southwest Asia and that this disorder was not aggravated by his military service.  

In addition to this medical evidence, the claims file includes lay statements from the Veteran asserting that his current asthma is related to his in-service exposure to hazardous materials, fumes, and substances.  He made this contention in a March 2008 statement and asserted that his asthma was associated with exposure to smoke from oil well fires in service.  In his August 2008 NOD and October 2010 statement, he alleged that his lung disorder was directly attributable to an undiagnosed illness as a result of his Persian Gulf War service because it was due to chemical and atmospheric conditions located in the Persian Gulf.  He also alleged that he was exposed to pesticides, chemicals, warfare and biological agents, vaccines, pyrodostigmine bromide, infectious diseases, depleted uranium, oil well fires, smoke, and petroleum products in a June 2010 statement. 

As noted in the medical records above, the Veteran's lung disorder symptoms are due to a known clinical diagnosis, namely, asthma.  Thus, entitlement to service connection for this disorder as due to an undiagnosed illness is not warranted. 

The Veteran's current asthma is not etiologically related to his active duty service.  The Board has considered the Veteran's lay statements that his current lung disorder is caused by his in-service exposure to various hazardous materials and substances. However, although the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of pulmonary disorder due to the medical complexity of the matter involved.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1376-77; Woehlaert, 21 Vet. App. at 462.  Asthma requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder.

While the claims file includes identical April 2011, August 2012, and November 2016 medical opinions from a VA doctor asserting that it is probable that the Veteran's asthma is a result of his exposure to the conditions in his combat zone, the probative value of these medical opinions is diminished by the fact that it is unclear whether the doctor was able to review the Veteran's claims file prior to providing her opinions.  Additionally, this doctor failed to provide any explanation or rationale for her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Of more probative value is the May 2015 VA examiner's opinion that it is less likely than not that the Veteran's current asthma was incurred in or caused by his active duty service, including his service in the Southwest Asia Theater.  The Board finds this examiner's opinions to be highly probative evidence as to the relationship between the Veteran's current pulmonary disorder and his active duty service because of the examiner's expertise, training, education, proper support and explanations, and a thorough review of the claims file and the Veteran's self-reported symptoms.

Because the probative evidence does not show that the Veteran's lung disorder, to include asthma, is etiologically related to his active duty service, service connection is not warranted for this disorder.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Headaches

The Veteran also asserts that his current headache disorder was caused by his military service, including his service in the Southwest Asian Theater during the Persian Gulf War.  

Many VA and private treatment records, including a May 2015 VA examination report, show that the Veteran was diagnosed with headaches and migraines during the appeal period.  Thus, the Veteran has a current disability. 

The Veteran's service treatment records are silent as to any complaints of or treatment for any abnormal head symptoms or headaches.  Specifically, in his March 1986, August 1990, and June 1991 reports of medical examination, a medical professional noted normal head, face, neck, and scalp symptomatology.  Moreover, the Veteran denied ever having any frequent or severe headaches during these examinations.  

After service, the first complaint of headache symptoms comes from a July 1995 VA medical certificate note.  The medical professional diagnosed the Veteran with tension headaches.  

An October 2007 VA CT scan of the Veteran's head showed no acute intracranial abnormalities.  Additional VA and private treatment records from December 2007, September 2008, October, 2008, August 2008, and November 2016 diagnose headaches or migraine symptoms, but do not discuss the etiology of this disorder or its relationship to the Veteran's military service.  

In January 2008 and April 2008 VA neurology clinic notes, the Veteran told the doctor that his headaches started approximately five years prior.  The doctor diagnosed him with chronic, daily headaches.  

During a September 2009 VA Gulf War examination, the Veteran was diagnosed with headaches.  The examiner noted that the Veteran's headaches were most likely related to his cervical spine and mental health conditions.   

During a May 2015 VA examination, the Veteran was diagnosed with migraines, including migraine variants.  Following a physical examination, a review of the Veteran's pertinent records, and assessment of his self-reported symptoms, the VA examiner opined that the Veteran's migraine disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that the Veteran's medical records show that he has diagnoses of a REM sleep behavior disorder, sleep-related bruxism, sleep apnea, and schizophrenia.  The examiner also noted that the Veteran was being treated for these disorders by various medications.  The examiner explained that it was at least as not that the Veteran's headache symptoms are attributable to a known underlying clinical diagnosis.  She concluded that the Veteran's headaches were caused by his sleep apnea and bruxism.  

A January 2016 VA urology note shows that the Veteran experienced headaches as a side effect of Viagra medication.  

In a September 2016 VA mental health note, a medical professional noted that the Veteran complained of headaches and nausea, and that the cause of these symptoms was unclear.  

The Veteran alleged that his current headache disorder was due to his in-service exposure to numerous hazardous substances in March 2008 and June 2006 statements.  He also alleged that this disorder was due to an undiagnosed illness stemming from his military service in the Persian Gulf in an August 2008 NOD.  He stated that this disorder developed after his return from Operation Desert Storm in an October 2009 substantive appeal form.  

While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of disorder due to the medical complexity of the matter involved.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1376-77; Woehlaert, 21 Vet. App. at 462.  Migraine headaches require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder.

Overall, the evidence shows that the Veteran's current headache disorder, to include migraines, is not etiologically related to his active duty service.  Specifically, the September 2009 VA examiner determined that the Veteran's headaches were most likely related to his cervical spine and mental health disorders; while the May 2015 VA examiner concluded that the Veteran's headaches were caused by his sleep apnea and bruxism disorders.  As such, the competent and credible medical evidence associates the Veteran's headaches with several known underlying clinical diagnoses.  The Board finds this examiner's opinions to be highly probative evidence as to the relationship between the Veteran's current disorder and his active duty service because of the examiner's expertise, training, education, proper support and explanations, and a thorough review of the claims file and the Veteran's self-reported symptoms.

Because the probative evidence does not show that the Veteran's headache disorder, to include migraines, is etiologically related to his active duty service, service connection is not warranted for this disorder.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Bilateral Knee Disorder

Next, the Veteran contends that he has a bilateral knee disorder, to include arthritis, and that this disorder was caused by his active duty service. 

The Veteran filed a claim for arthritis in his knees in August 2008.  He filed another claim for this disorder during the appeal in March 2011.  In his July 2012 substantive appeal form, the Veteran contended that his bilateral knee arthritis was directly related to his Gulf War service.  

A July 2009 VA primary care note showed that the Veteran had slight knee crepitus and knee arthralgias.  He was also noted to have knee arthralgias in a November 2012 VA examination report for purposes of housebound status and the need for regular aid and attendance.  

In an April 2011 letter, a VA doctor, who analyzed the Veteran's psychiatric symptoms, mentioned that the Veteran had shoulder and knee arthritis.  This doctor also noted that the Veteran's social withdrawal during his military service impaired his ability to report his conditions, including physical impairments such as knee and shoulder pain.  While this doctor mentioned that the Veteran had knee arthritis, she did not provide any basis or medical finding for this determination.  This doctor again noted that the Veteran's social withdrawal during his military service impaired his ability to report his knee pain in August 2012 and November 2016 letters; however, she did not indicate that he had arthritis in his knees.  

In a June 2012 VA physical medicine rehabilitation consultation note, the Veteran complained of intermittent right anterior knee pain, which was present mostly after the Veteran was active and after prolonged sitting.  The Veteran also endorsed symptoms of knee popping and swelling after increased activity.  The doctor noted that the Veteran had atrophy in his right quad muscle and that he had pain in the right patellofemoral joint.  Similarly, the Veteran was noted to have knee pain and knee arthralgias in a June 2014 VA Persian Gulf War examination report and October 2015 and August 2016 VA primary care notes.  

During a May 2015 VA examination, the Veteran complained of aching pain in his knees in cold weather and while walking, bending, and kneeling.  He contended that in 1990 or 1991, he fell while getting out of a truck in service.  He endorsed current symptoms of intermittent, severe, and aching bilateral knee pain.  He told the examiner that he took Naproxen for the pain and that he wore a knee brace on the left knee.  He denied any other signs or symptoms of a bilateral knee disorder.  Following a physical examination, which included x-rays of the knees, the Veteran was diagnosed with bilateral knee pain.  The examiner specifically noted that diagnostic testing did not show the presence of degenerative or traumatic arthritis.  

The evidence shows the Veteran does not have a knee disability in either knee and has not had such any such disability at any point during the appeal.  The Board acknowledges the Veteran's many complaints of bilateral knee pain and the many VA treatment records showing arthralgias in both knees. However, pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  

The Board also acknowledges that the April 2011 letter mentions that the Veteran has knee arthritis, but the doctor who authored this letter did not provide any explanation, medical findings, or diagnostic testing for her determination that the Veteran had an arthritic disorder in his knees.  Furthermore, this doctor did not mention the presence of arthritis in August 2012 and November 2016 letters.  Contrary to this doctor's finding are the many VA treatment records that have assessed only the Veteran's knee pain symptoms and do not note the presence of arthritis, as well as the May 2016 VA examination report, which includes a specific finding that the Veteran does not have arthritis in his knees following diagnostic testing.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current disability at any time during the appeal period, there is no separate and underlying bilateral knee disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a bilateral knee disorder, to include arthritis, must be denied. 

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Fatigue, Dizziness, and Muscle Aches

The Board shall analyze the Veteran's claims of entitlement to service connection for fatigue, dizziness, and muscle aches together because the evidence concerning these appeals are located in the same medical treatment records and lay statements.

The evidence shows that the Veteran has had symptoms of fatigue, dizziness, and muscle aches on many occasions during the appeal period.  Aside from many VA treatment records that note these symptoms, the claims file includes May 2015 VA examination reports during which the Veteran was noted to have symptoms of fatigue lasting over 24 hours and generalized muscle aches or weakness, as well as a diagnosis of dizziness.  Thus, the first element of service connection is met.  

Regarding the second element of service connection, the Veteran's service treatment records are silent as to complaints of or treatment for fatigue, dizziness, and muscle aches.  His March 1986, August 1990, and June 1991 reports of medical examination did not show any such symptoms.  Furthermore, he denied ever having any such symptoms, including swollen or painful joints and dizziness or fainting spells in reports of medical history from March 1986, August 1990, and June 1991.  

Overall, the record shows that his fatigue, dizziness, and muscle aches symptoms developed following service.  Beginning with a July 1995 VA medical certificate note, the Veteran has complained of generalized fatigue symptoms.  He first complained of muscle aches and dizziness in a June 2010 statement.  However, because the Veteran served in the Southwest Asia Theater during the Persian Gulf War from January 1991 to June 1991 and he is seeking service connection for these disorders as due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117, the second element of service connection is met.  

Regarding the nexus element, the claims file includes many VA treatment records in which the Veteran complained of and was treated for fatigue, dizziness, and muscle ache symptoms.  However, the vast majority of these records do not discuss or mention the etiology of these symptoms, and do not discuss the causal relationship between his current symptoms and his military service, including service in the Southwest Asia Theater.  

An October 2010 VA mental health note shows that the Veteran's low energy and fatigue symptoms were associated with his depression disorder.  

In a February 2011 VA pulmonary clinic note, the Veteran complained of dizziness, palpitations, and dyspnea, which onset approximately three weeks prior.  The Veteran told the examiner that these symptoms were not related to exertion, medical usage, or other activities.   

A March 2012 VA pharmacy medication management consultation note showed that the Veteran was prescribed Modafanil medication to help with his daytime sedation associated with sleep apnea.  The medical professional determined that the Veteran's use of multiple medications, including Topiramate, Depakote, and Haloperidol, was a likely contributing factor to his sedation.  Similarly, a VA doctor noted in an October 2015 primary care note that the Veteran's dizziness spells were due to his medication use.  The doctor renewed the Veteran's prescription of Meclizine to treat these symptoms.  

During a May 2015 VA examination for chronic fatigue syndrome, the Veteran reported symptoms of feeling fatigued and weak.  He stated that he did not feel like doing anything and he wanted to be by himself.  He told the examiner that he was prescribed medication to give him energy.  The examiner noted the Veteran's symptoms of generalized muscle aches or weakness, sleep disturbance, and fatigue that lasted more than 24 hours.  Following a physical examination and a review of the Veteran's claims file, the examiner determined that the Veteran does not have chronic fatigue syndrome and she noted that he has never been diagnosed with this disorder.  In a May 2015 VA examination for ear conditions, this examiner also diagnosed the Veteran with dizziness but she noted that he did not have any other vestibular or infectious conditions.  He complained of intermittent ringing in his ears at times, feeling like the room is spinning, and some nausea at times.  The examiner noted that the Veteran was taking Meclizine medication for his dizziness symptoms.  The examiner also noted that the Veteran was taking Sildenafil, Naproxen, Sumatriptan, and Divalproex medication for various disorders.  

After reviewing the Veteran's claims file, performing an in-person examination, and noting the Veteran's self-reported symptoms, the examiner opined that the Veteran's current fatigue, dizziness, and muscle aches symptoms were less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  She also opined that it is at least as likely as not that the Veteran's current fatigue, dizziness, and muscle ache symptoms are attributable to a known underlying clinical diagnosis.  The examiner explained that the Veteran has a REM sleep behavior disorder, sleep-related bruxism, sleep apnea, and schizophrenia.  She also noted that he used various medications to treat these disorders.  She concluded that the Veteran's sleep apnea caused his fatigue symptoms.  She also determined that his dizziness and muscle aches symptoms are due to side effects of his medication.  

In addition to the medical evidence above, the Veteran has asserted that his fatigue, dizziness, and muscle ache symptoms are due to an undiagnosed illness stemming from his Gulf War service.  Specifically, in a March 2008 statement, he endorsed symptoms of sleepiness to the point of not being able to keep his eyes open while working as a truck driver.  In a June 2010 statement, he alleged that he had aching joints during his Persian Gulf War service.  In an October 2010 statement, the Veteran alleged that his muscle aches, dizziness, and fatigue symptoms were due to Gulf War Syndrome.  He stated that he developed these symptoms following his service in the Persian Gulf.  He contended that he had daily muscle aches and that he always felt fatigued.  He alleged that his dizziness symptoms prevented him from standing or walking for prolonged periods of time.  He again alleged that his dizziness and muscle ache symptoms were due to his active duty service in the Persian Gulf War in a July 2011 NOD.  He made very similar contentions in his July 2012 substantive appeal.  

In light of the aforementioned evidence, the Board finds that the Veteran's fatigue symptoms are due to his sleep apnea disorder and that his dizziness and muscle aches are diagnosed symptoms of his medication use for various disorders.  The May 2015 VA examiner's opinions are entitled to significant probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Board finds this examiner's findings and opinions to be probative evidence because of her expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history and records.  While the Board acknowledges the Veteran's contentions that his fatigue, dizziness, and muscle aches are due to an undiagnosed illness stemming from his service in the Southwest Asia Theater, the Board determines that its conclusion is more in keeping with the record as a whole because of the VA examiner's opinions, the fact that the claims filed does not include any other medical evidence that attributes these symptoms to the Veteran's Persian Gulf War service, and the fact that his current symptoms were diagnosed as due to known causes of sleep apnea and side effects of medication use.  

Therefore, as the preponderance of the evidence is against entitlements to service connection for fatigue, dizziness, and muscle aches, to include as due to an undiagnosed illness, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for sleep apnea is denied.  

Service connection for a lung disorder, to include asthma, is denied.  

Service connection for headaches is denied.  

Service connection for a bilateral knee disorder, to include arthritis, is denied.  

Service connection for fatigue, to include as due to an undiagnosed illness, is denied.  

Service connection for dizziness, to include as due to an undiagnosed illness, is denied.

Service connection for muscle aches, to include as due to an undiagnosed illness, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


